White, J.
In this case the indictment charges that defendant “did keep, deal, and exhibit a bank for the purpose of gaming,” etc.
On the trial, a jury was waived and the cause submitted to the court; and defendant was found guilty, and his punishment fixed by the judgment rendered at a fine of $40 and ten days’ imprisonment in the county jail. Defendant mainly complains that “ the judgment was unusual and oppressively severe.” The law prescribes the punishment for such offences, and under the law he could have been fined as high as $100, and also confined in the county jail thirty days. See Acts 13th Leg. (1873) p. 36 ; Campbell v. The State, 2 Texas Ct. App. 187.
The judgment is in all things affirmed.

Affirmed.